Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuskog(US 2019/0052341) in view of Zhou (2020/0245176).
Referring to claim 1, Furuskog discloses a user equipment (UE) (FIG. 1A, “102”. Par. 2, “UE”, “wireless terminal”. Note that the UE or User Terminal and the wireless terminal is used synonymously) comprising: 
a transceiver configured to: receive configuration information for a set of candidate beams for communication with another device (Par. 13, “the wireless terminal receives from the network node identities of beam reference signals associated with a set of candidate network beams”. Note that the wireless terminal receives beam reference signals, thus, it has a transceiver for receiving it. Par. 31-32, “Beam Reference Signals (BRS)”. Par. 34, “network node 100 transmits BRSs in a succession of spatially differentiated network/transmit beams B1, B2, B3, B4, B5 . . .  using beam sweeping”. 42, the network node 100 identifies a set of candidate network beams B having spatial characteristics similar to the current selected network beam. Par. 11, “The network node is configured to identify a set of candidate network beams having spatial characteristics similar to the current selected network beam, wherein a beam reference signal is associated with each candidate network beam in the set of candidate network beams. The network node is also configured to signal to the wireless terminal identities of the beam reference signals associated with the set of candidate network beams, or to signal to the wireless terminal identities of the candidate network beams”.  Note that the beam characteristics transmitted by the network node to the wireless terminal is equivalent to configuration information); and 
receive a beam indication for a current beam from the set of candidate beams to be used for communication with the other device (Par. 8, “beamforming is employed in radio communication between the wireless terminal and the network node using a current selected network beam and a current selected terminal beam. In this method, the network node identifies a set of candidate network beams having spatial characteristics similar to the current selected network beam”. Par. 13, “the wireless terminal receives from the network node identities of beam reference signals associated with a set of candidate network beams or identities of the candidate network beams”. Par. 15, “using a current selected network beam and a current selected terminal beam”); and 
a processor operably connected to the transceiver (Par. 97, 96, “processor P”), the processor configured to: 
measure a beam metric for each beam within the set of candidate beams (Par. 14, “wireless terminal further measures received power of said beam reference signals using different candidate terminal beams, and estimates received power of combinations of beam reference signal ”. Par. 5, “During the communication, the available network beams and terminal beams are evaluated based on signal measurements and if there is another combination of network beam and terminal beam which is better than the currently used combination, the new combination is used instead”. Abstract, “wireless terminal (102) measures received power using different candidate terminal beams (T) and estimates received power of combinations of beam reference signal and candidate terminal beam that have not been measured, based on the measured combinations of beam reference signal and candidate terminal beam”. Par. 60-62, “estimate received power”); and 
determine another beam from the set of candidate beams for communication with the other device, based on the measured beam metrics (Par. 5, “During the communication, the available network beams and terminal beams are evaluated based on signal measurements and if there is another combination of network beam . . .  which is better than the currently used combination, the new combination is used instead … The above evaluation can be performed by the wireless terminal when the network node transmits certain reference signals on different network beams”. Par. 63, “the wireless terminal 102 may select a new combination of network beam B and terminal beam T for use in the radio communication or for further evaluation, corresponding to a combination of beam reference signal and candidate terminal beam T that has a measured or estimated received power that is higher than the currently used combination”), 
Furuskog is not relied on for determining that the current beam is not suitable for the communication with the other device, based on the measured beam metrics; and wherein the transceiver is configured to transmit an information on an uplink (UL) channel to the other device using the other beam.
In an analogous art, Zhou discloses determine that the current beam is not suitable for the communication with the other device, based on the measured beam metrics; and
wherein the transceiver is configured to transmit an information on an uplink (UL) channel to the other device using the other beam (Par. 54, At 310, UE 115-b may identify that the beam used for communicating with base station 105-b has failed (e.g., based on failing to receive a scheduled downlink transmission). Accordingly, it may be appropriate for UE 115-b to identify and report a new beam for communicating with base station 105-b (e.g., if a suitable beam is available for communicating with base station 105-b). At 315, UE 115-b may identify one or more candidate beams available for communicating with base station 105-b, the one or more candidate beams being different from the current beam selected for communicating with base station 105-b (e.g., at 305). Par. 51, “UE 115-a may then transmit the beam report in or after the BFRQ to base station 105-a based on the uplink grant, where the beam report may include MAC-CE signaling”. Note that the UE 115-b in Zhou determines that the current beam has failed (beam failure), which is equivalent to the beam being NOT suitable since it failed transmission. The UE 115-b determines a new beam suitable for communicating with the base station and sends information of the new beam on an uplink channel).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Furuskog by incorporating the teachings of Zhou so that a suitable beam is determined by the UE and allowing communication between the UE and base station to be on suitable beam, for the purpose of preventing call drops or communication failures due to the beam being a non-suitable beam. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 8, Furuskog discloses a base station (BS) (Abstract, FIG. 1A-1B, Par. 3, “base station”, “network node (100) identifies a set of candidate network beams (B) having spatial characteristics”. Note that the base station and network node 100 as shown in figures 1A and 1B are used synonymously used and described in paragraph 3 that the network node 100 is equivalent to a base station ) comprising: 
a transceiver configured to: transmit configuration information for a set of candidate beams for communication with another device (Par. 13, “the wireless terminal receives from the network node identities of beam reference signals associated with a set of candidate network beams”. Note that the wireless terminal is equivalent to the “another device and it receives beam reference signals, thus, it has a transceiver for receiving it from the base station, or network node, thus, the network node transmits such configuration. Par. 31-32, “Beam Reference Signals (BRS)”. Par. 34, “network node 100 transmits BRSs in a succession of spatially differentiated network/transmit beams B1, B2, B3, B4, B5 . . .  using beam sweeping”. 42, the network node 100 identifies a set of candidate network beams B having spatial characteristics similar to the current selected network beam. Par. 11, “The network node is configured to identify a set of candidate network beams having spatial characteristics similar to the current selected network beam, wherein a beam reference signal is associated with each candidate network beam in the set of candidate network beams. The network node is also configured to signal to the wireless terminal identities of the beam reference signals associated with the set of candidate network beams, or to signal to the wireless terminal identities of the candidate network beams”.  Note that the beam characteristics transmitted by the network node to the wireless terminal is equivalent to configuration information); 
transmit a beam indication for a current beam from the set of candidate beams to be used for communication with the other device (Par. 8, “beamforming is employed in radio communication between the wireless terminal and the network node using a current selected network beam and a current selected terminal beam. In this method, the network node identifies a set of candidate network beams having spatial characteristics similar to the current selected network beam”. Par. 13, “the wireless terminal receives from the network node identities of beam reference signals associated with a set of candidate network beams or identities of the candidate network beams”. Par. 15, “using a current selected network beam and a current selected terminal beam”); and 
wherein a current beam is determined, based on beam metrics measured for each beam within the set of candidate beams and wherein the other beam is determined based on the beam metrics (Par. 5, “During the communication, the available network beams and terminal beams are evaluated based on signal measurements and if there is another combination of network beam . . .  which is better than the currently used combination, the new combination is used instead … The above evaluation can be performed by the wireless terminal when the network node transmits certain reference signals on different network beams”. Par. 63, “the wireless terminal 102 may select a new combination of network beam B and terminal beam T for use in the radio communication or for further evaluation, corresponding to a combination of beam reference signal and candidate terminal beam T that has a measured or estimated received power that is higher than the currently used combination”).
Furuskog is not relied on for determining that the current beam is not suitable for the communication with the other device, based on the measured beam metrics; and wherein the transceiver is configured to transmit an information on an uplink (UL) channel to the other device using the other beam.
In an analogous art, Zhou discloses determine that the current beam is not suitable for the communication with the other device, based on the measured beam metrics; and
wherein the transceiver is configured to transmit an information on an uplink (UL) channel to the other device using the other beam (Par. 54, At 310, UE 115-b may identify that the beam used for communicating with base station 105-b has failed (e.g., based on failing to receive a scheduled downlink transmission). Accordingly, it may be appropriate for UE 115-b to identify and report a new beam for communicating with base station 105-b (e.g., if a suitable beam is available for communicating with base station 105-b). At 315, UE 115-b may identify one or more candidate beams available for communicating with base station 105-b, the one or more candidate beams being different from the current beam selected for communicating with base station 105-b (e.g., at 305). Par. 51, “UE 115-a may then transmit the beam report in or after the BFRQ to base station 105-a based on the uplink grant, where the beam report may include MAC-CE signaling”. Note that the UE 115-b in Zhou determines that the current beam has failed (beam failure), which is equivalent to the beam being NOT suitable since it failed transmission. The UE 115-b determines a new beam suitable for communicating with the base station and sends information of the new beam on an uplink channel).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Furuskog by incorporating the teachings of Zhou so that a suitable beam is determined by the UE and allowing communication between the UE and base station to be on suitable beam, for the purpose of preventing call drops or communication failures due to the beam being a non-suitable beam. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
 Referring to claim 12, the combination of Furuskog/Zhou discloses the BS of claim 8, wherein: the transceiver is further configured to: transmit beam indications for a subset of beams from the candidate set of beams, the subset of beams to be used to transmit a channel conveying a subsequent beam indication; and transmit the channel conveying the subsequent beam indication on one or more of the subset of beams (Furuskog, Par. 77, “subsequent sweep … when network node 100 once again transmits the BRS in network beams B1-B9” and Par. 8, “beamforming is employed in radio communication between the wireless terminal and the network node using a current selected network beam and a current selected terminal beam. In this method, the network node identifies a set of candidate network beams having spatial characteristics similar to the current selected network beam”. Par. 13, “the wireless terminal receives from the network node identities of beam reference signals associated with a set of candidate network beams or identities of the candidate network beams”. Note the network node sends candidate beam indications. One skilled in the art would recognize that the process of sending can continue for subsequent beams in the same way that it happens with the first beam as the communication continues. Further, a channel carrying conveying the indication is intrinsic because the indication is communicated via a channel to the UE).  
 	Referring to claim 13, the combination of Furuskog/Zhou discloses the BS of claim 12, wherein: the subset of beams to be used to transmit the channel conveying the subsequent beam indication is a first subset of beams, and the transceiver is further configured to: transmit the channel conveying the subsequent beam indication on all of the first subset of beams; transmit beam indications for a second subset of beams from the candidate set of beams, the second subset of beams to be used for reception or transmission of data or control channels (Furuskog, Par. 13, “the wireless terminal receives from the network node identities of beam reference signals associated with a set of candidate network beams or identities of the candidate network beams”. Note that a set of candidate beasms identities are transmitted to the UE. This set can be called a first set. Similarly, a second set can be arranged and sent in the same manner and further channels are intrinsically for data or control signaling).  
Claim 15 recites features analogous to the features of claim 1, except that claim 15 is method claim and claim 1 is a device claim directed to a UE that performs the method steps of claim 15. Thus, it is rejected for the same reasons as set forth above.

Claim(s) 2-4 and 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuskog(US 2019/0052341) in view of Zhou (2020/0245176) and further in view of Zhou (US 2019/0306875, hereinafter Zhou-875).
Referring to claim 2, the combination of Furuskog/Zhou discloses the UE of claim 1, wherein: the UL channel includes an indication of one or more preferred beams from the set of candidate beams, the one or more preferred beams to be used for subsequent communications (Furuskog, Par. 5, “During the communication, the available network beams and terminal beams are evaluated based on signal measurements and if there is another combination of network beam . . .  which is better than the currently used combination, the new combination is used instead … The above evaluation can be performed by the wireless terminal when the network node transmits certain reference signals on different network beams”. Par. 63, “the wireless terminal 102 may select a new combination of network beam B and terminal beam T for use in the radio communication or for further evaluation, corresponding to a combination of beam reference signal and candidate terminal beam T that has a measured or estimated received power that is higher than the currently used combination), and the set of candidate beams is based on a current multi-path environment between the UE and the other device or a predicted multi-path environment between the UE and the other device (Furuskog, Par. 3, 35, “transmit radio signals in multiple spatially differentiated beams, known as beamforming”. See also Zhou, Par. 36, “multiple-input multiple-output (MIMO) communications”).  
The combination is not relied on for the UL channel being a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a feedback acknowledgement for another received transmission.
In an analogous art, Zhou-875 discloses the UL channel being a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a feedback acknowledgement for another received transmission (Par. 361, “transmitting candidate beam information (e.g., a candidate beam and channel quality of the candidate beam) via a PUCCH”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Zhou-875 so that a suitable beam is transmitted using a PUCCH, for the purpose of using specific uplink control signal . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Furuskog/Zhou/Zhou-875 discloses the UE of claim 2, wherein: the indication of the one or more preferred beams is a set of beam identifiers for the one or more preferred beams, or is an implicit indication based on channel resources of the UL channel or based on the other beam from the set of candidate beams used to transmit the UL channel, or the UL channel is a first UL channel, and the transceiver is further configured to transmit a second UL channel that indicates the other beam before transmission of the first UL channel on the other beam (Furuskog, Par. 11, “terminal identities of the beam reference signals associated with the set of candidate network beams,” Par. 74, “identities of the candidate network beams”. Note that there may alternative claim language limitations. The rejection is based on identifiers or identities of candidate beams).  
  Referring to claim 4, the combination of Furuskog/Zhou/Zhou-875 discloses the UE of claim 2, wherein: the processor is further configured to determine more than one other beam from the set of candidate beams and the transceiver is further configured to transmit the UL channel to the other device using the more than one other beams, or the set of candidate beams for communication with the other device is a first set of candidate beams, and the processor is further configured to determine the other beam from a second set of candidate beams for beam indication to the other device (Furuskog, Par. 54, At 310, UE 115-b may identify that the beam used for communicating with base station 105-b has failed (e.g., based on failing to receive a scheduled downlink transmission). Accordingly, it may be appropriate for UE 115-b to identify and report a new beam for communicating with base station 105-b (e.g., if a suitable beam is available for communicating with base station 105-b). At 315, UE 115-b may identify one or more candidate beams available for communicating with base station 105-b, the one or more candidate beams being different from the current beam selected for communicating with base station 105-b (e.g., at 305). Par. 51, “UE 115-a may then transmit the beam report in or after the BFRQ to base station 105-a based on the uplink grant, where the beam report may include MAC-CE signaling”. Zhour-875, Par. 361, “transmitting candidate beam information (e.g., a candidate beam and channel quality of the candidate beam) via a PUCCH”).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Zhou-875 so that a suitable beam is transmitted using a PUCCH, for the purpose of using specific uplink control signal . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
 Referring to claim 9, the combination of Furuskog/Zhou discloses the BS of claim 9, wherein: the UL channel includes an indication of one or more preferred beams from the set of candidate beams, and the set of candidate beams is based on a current multi-path environment between the BS and the other device or a predicted multi-path environment between the BS and the other device (Furuskog, Par. 5, “During the communication, the available network beams and terminal beams are evaluated based on signal measurements and if there is another combination of network beam . . .  which is better than the currently used combination, the new combination is used instead … The above evaluation can be performed by the wireless terminal when the network node transmits certain reference signals on different network beams”. Par. 63, “the wireless terminal 102 may select a new combination of network beam B and terminal beam T for use in the radio communication or for further evaluation, corresponding to a combination of beam reference signal and candidate terminal beam T that has a measured or estimated received power that is higher than the currently used combination. With regards to the set of candidate beams is based on a current multi-path environment between the UE and the other device or a predicted multi-path environment between the UE and the other device, wee Furuskog, Par. 3, 35, “transmit radio signals in multiple spatially differentiated beams, known as beamforming”. See also Zhou, Par. 36, “multiple-input multiple-output (MIMO) communications”).  
The combination is not relied on for the UL channel being a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a feedback acknowledgement for another received transmission.
In an analogous art, Zhou-875 discloses  the UL channel being a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a feedback acknowledgement for another received transmission (Par. 361, “transmitting candidate beam information (e.g., a candidate beam and channel quality of the candidate beam) via a PUCCH”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Zhou-875 so that a suitable beam is transmitted using a PUCCH, for the purpose of using specific uplink control signal . Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 10 and 11 recite features analogous to the features of claim 3 and 4 respectively, except that claims 10 and 11 are from a base station perspective and claims 3 and 4 are from a UE perspective and one skilled in the are would be able to recognize that the same elements that the BS sends to the UE in claims 10 and 11 would be received by the UE in claims 3 and 4. Thus, they are rejected for the same reasons as set forth above.
Claims 16-18 recite features analogous to the features of claims 2-4 respectively, except that claims 16-18 are method claims and claims 2-4 are device claims directed to a UE that performs the method steps of claims 16-18. Thus, they are rejected for the same reasons as set forth above.

Allowable Subject Matter

Claim(s) 5-7, 14 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein: the transceiver is further configured to: receive beam indications for a subset of beams from the candidate set of beams, the subset of beams to be used to receive a channel conveying a subsequent beam indication; and receive the channel conveying the subsequent beam indication on one or more of the subset of beams, and the processor is further configured to: - 73 -DOCKET NO. SAMS10-01698PATENT decode all of the subset of beams to receive the channel conveying the subsequent beam indication and determine a decoded beam indication; and determine, based on the decoded beam indication, a subsequent beam from the candidate set of beams for subsequent communications with the other device”, as in claims 5 and 19 along with the limitations of the intermediate and base claims. 
Further, the prior art fails to disclose or suggest the limitations “wherein: the subset of beams to be used to receive the channel conveying the subsequent beam indication is a first subset of beams, and the transceiver is further configured to: receive the channel conveying the subsequent beam indication on all of the first subset of beams; receive beam indications for a second subset of beams from the candidate set of beams, the second subset of beams to be used for reception or transmission of data or control channels; and determine, based on the decoded beam indication, the subsequent beam from the second subset of beams, wherein the subsequent beam is to be used for subsequent communications of data or control channels with the other device”, as in claim 6 along with the limitations of the intermediate and base claims
Further, the prior art fails to disclose or suggest the limitations “wherein: the channel for conveying the subsequent beam indication also includes beam indications for other UEs, wherein: beam indication signaling is shared between all UEs, beam indication signaling is shared with some of the other UEs, or beam indication signaling is unique for each UE”, as in claim 7 along with the limitations of the intermediate and base claims
Further, the prior art fails to disclose or suggest the limitations “the channel for conveying the subsequent beam indication also includes beam indications for other UEs, wherein: beam indication signaling is shared between all UEs, beam indication signaling is shared with some of the other UEs, or beam indication signaling is unique for each UE”, as in claim 12 along with the limitations of the intermediate and base claims
Further, the prior art fails to disclose or suggest the limitations “wherein: the subset of beams to be used to receive the channel conveying the subsequent beam indication is a first subset of beams, and the method further comprises: receiving the channel conveying the subsequent beam indication on all of the first subset of beams; receiving beam indications for a second subset of beams from the candidate set of beams, the second subset of beams to be used for reception or transmission of data or control channels; and determining, based on the decoded beam indication, the subsequent beam from the second subset of beams, wherein the subsequent beam is to be used for subsequent communications of data or control channels with the other device”, as in claim 12 along with the limitations of the intermediate and base claims
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644